                         Case 1:19-cr-00324-SCJ Document 6 Filed 09/04/19 Page 1 of 3


AO 199A (Rev. 12/1/) Order Selling Conditiol1s ofRelease                                                         Page 1 of    3     Pages
                                                                                                                    me IN OPEN COORT
                                                                                                                       U.S.O.C.-AlIantII
                                             UNITED STATES DISTRICT COURT
                                                                      for the                                        SEP - ~ 2019
                                                                                                                JAMES N. HATTEN. Clerk
                                                           NORTHERN DISTRICT OF GEORGIA
                                                                                                           By:        ~",.,..

               UNITED STATES OF AMERICA                                      )
                          v.                                                 )
                                                                             )          Case No.: 1:19-CR-324
                            LARRY SCOTT                                      )
                                Defe/ulan!                                   )


                                             ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection ofa DNA sample ifit is authorized by 42 U.S C § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making any
       change ofresidence or telephone number.

(4)    The defendant must appear in court as required and, ifconvicted, must surrender as directed to serve a sentence that the
       court may impose.

       The defendant must appear at:
                                                                                            Place




      on                                                                -,
                                                                        Dale and Time

      ifblank, defendant will be notified ofnext appearance.

(5)   The defendant must sign an Appearance Bond. ifordered
                                      Case 1:19-cr-00324-SCJ Document 6 Filed 09/04/19 Page 2 of 3

AO 1998 (Rev. 12111) Additional Conditions o/Release                                                                                            Page    2 qf 3 Pages

                                                               ADDiTIONAL CONDITIONS OF RELEASE

        IT IS FURTHER ORDERED thaI the defendant's release is subject 10 the conditions marked below:

(   )       (6)       The defendant is placed in the    Cllsto~v   of
                      Person or organization
                      Address (only ilabove is an
               organization)
               City and state                                                                                                 Tel. No.
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant's appearance at       all court proceedings, and (c) notifY-the court i~l;;diately I{the
defendant violates a condition 0/ release or is no longer in the custodian's custody

                                                                                  Signed:
                                                                                                       Custodian                                  Date
( X)        (7)The defendant must.
        (   X) (a) submit to supervision by and report/or supervision to the        (Xl Us. Pretrial Services ( ) Us. Probation Office
                    telephone number          404-215-1950                   () No later Ihan                  () Be/ore leaVing courthouse, or
        (   X) (b) continue or actively seek employment.
        (    ) (c) continue or start an education program.
        (    ) (d) surrender any passport to:      your supervising officer : ~____, and do not obtain nor possess a passport or other international
                    travel document. /lot obtain or possess a passport or other international travel document in your name, another name or on behalf0/ a third
                   party, including minor children.
        (      (e) abide by the /ollowing restrictions on personal association, residence, or travel:

        (             (/) avoid all contact, directly or indirectly, with any person who is or may be a victim or wilness in the investigation or prosecution,
                          including:

        (         )   (g) get medical or psychiatric treatment:          () as directed by your supervising officers                ()

        (     (/1) maintain residence at a hal/ivay house or community corrections center, as the pretrial services office or supervising
                  )                                                                                                                               considers
                    necessary.
        ( X) (i) not possess a firearm, destructive device, other weapon, or ammunition, in your home, vehicle or place 0/employment, or upon your
                   person
        ( X) (;) nOillse alcohol (           ) at all ( X ) excessive(v.
        ( X) (k) not use or Ilnlawfidly possess a narcotic drug or other controlled substances defined in 21 USc. § 802, unless lawfidly prescribed by a medical
                    licensed medical practitioner.
        (  ) (I) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
                   ji'eqllency and may include urine testing, the wearing 0/ a sweat patch. a remote alcohol testing system, andlor any form 0/prohibited substance
                   screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the eiliciency and accuracy o/prohibited substance
                   screening or testing
        (  ) (m) participate in a program q/inpatient or olltpatient s1lbstance abuse therapy and counseling if directed by the pretrial services       or supe rvisil1g

                      (n) participate in one a/the/allowing location restriction programs and comp(v with its requirements as directed.
                          (    ) (i) CUlfew. You are restricted to your residence evelY day (              ) ji'om                     t o , or ( X ) as
                                      directed by the pretrial services office or supervising officer; or
                          (    ) (iJ) Home Detention. You are restricted to your residence at all times except /01' employment: education; religious services; medical,
                                      substance abuse, or mental health treatment: attorney visits; cOllrt appearances; court-ordered obligations; or other activities approved
                                      in advance by the pretrial services office or supervising officer; or
                          (    ) (hij Home Incarceration. YOll are restricted to 2.f-hour-a-day lock-down at your residence except/or medical necessities and court
                                      appearances Of' other activities specifically approved by the COllrt.
        (         )   (0) submit to location monitoring as directed by the pretrial services oilice or supervising officer and comp~v with all a/the program
                          requirements and instructions provided.
                          (    ) YOIi must pay all or part 0/ the cost o/the program based on your aMity to pay as determined by the pretrial services office or
                                 supervising officer.
        ( X)          (p) report within 72 hours to the pretrial services office or supervising officer, every contact with law enforcement personnel, including arrests,
                            questioning, or traf}/c stops.
        ( X)          (p) restrict travel to the Northern District o/GeOf:>;ia unless the supervising of}icer has approved travel in advance.
        (         )   M
        (             (s)


        (         )   (l)
                       Case 1:19-cr-00324-SCJ Document 6 Filed 09/04/19 Page 3 of 3



'tMO 199C (Rev. 12/03) Advice ofPenalties . ..                                                               Page             of     3     Pages
                                                     Advice ofPenalties and Sanctions

TO TilE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

        Violating any ofthe foregoing conditions ofrelease may result in the immediate issuance ofa warrantfor your arrest, a
revocation ofrelease, an order ofdetention, a forfeitllre ofany bond, and a prosecution for contempt of cOllrt and could result in a term of
imprisonment. a fine, or both.
        While on release, ifyou commit afederal felony offense. the punishment is an additional prison term ofnot more than ten
years: ifyou commit afederal misdemeanor offense, the punishment is an additional prison term ofnot more than one year. This sentence will
be consecutive (i.e., in addition to) any other sentence YOll receive.
        It is a crime punishable by up to ten years ofimprisonment and a $250,000 fine or both to: obstruct a criminal
investigation; tamper with a witness. victim or informant; or intimidate or attempt to intimidate a witness, victim, juror, informant, or officer
ofthe court. The penalties for tampering, retaliation. or intimidation are significantly more serious tfthey involve a killing or attempted killing
        (fafter release, you knowingly jail to appear as required by the conditions ofrelease, or to surrender for the service ofsentence.
you may be prosecutedforfailing to appear or surrender and additional punishment may be imposed {fyou are convicted of
        (I) an Ciffense punishable by death. life imprisonment. or imprisonment for a term offifteen years or more, you shall be.fined
              not more than $250,000 or imprisonedfor not more than 10 years, or both;
        (2) an offense punishable by imprisonment/or a term Ci{five years or more, but less than fifteen years. you shall befined not
              more than $250. 000 or imprisoned/or not more thanfive years, or both;
        (3) any otherfolony. you shall befined not more than 5250,000 or imprisoned not more than two years, or both;
        (4) a misdemeanor, you shall be fined not more than 5 100, 000 or imprLmned not more than one year, or both.
       A lerm ofimprisonment imposed/orjailure to appear or surrender shall be in addition to the sentence for any other offense. In
addition, afailure to appear or surrender may result in thejbrj(:?itllre ofany bond posted

                                                       Acknowledgment ofDefendant

      I acknowledge that I am the defendant in this case and that I am aware ofthe conditions ofrelease. I promise to obey all conditions of
"/ea,,, 10 appear a, dl"cted and la sumodaJo' ,,,,,Ice aJany "ol,oce Impos,d / am awa" alh'7:.I"" m 'aoc/Iam "tf~th aha",.


                                                                                                       Ignature ofDefendant

                                                                                   56) ~ Q"yol\             ldke IJr. fHbnf.y&AloH!
                                                                                                            Address

                                                                                                                      (t;O!f)      444.,2'191
                                                                                      City and State                          Telephone


                                                    Directions to United States Marshal

(0i:e defendant is ORDERED released after processing.
(   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjudge that the defendant has posted
      bond and/or complied with all other conditions jor release. Ifstill in custody, the defendant must be produced before the appropriate
      judge at the time and place specified


Date: _ _ _ _ _ _ _---'9:.;,.V.:..:.41..:::.20:::..;/~9_ _ _ _ _ _ __



                                                                                               Name and Title ofJudicial Officer

                        DISTRIBUFlON:     COURT      DEFENDAl·,IT       PRETRIAL SERVICE   US ATTORNEY      u.s. lHARSHAL
